12/21/2021



                                                                               Case Number: DA 21-0249




       IN THE SUPREME COURT OF THE STATE OF MONTANA



IN THE MATTER OF the Class D
Application of Big Foot Dumpsters &             Case No.: DA 21-0249
Containers, LLC Application for Class
                                                       ORDER
D Garbage Service between all points
and places within Flathead County




      Appellants Evergreen Disposal, Inc. and Northwestern Energy having filed

an Unopposed Motion for Extension of Time within which to file Appellants’

Reply Briefing, and good cause appearing therefor;

      IT IS HEREBY ORDERED that said Motion is GRANTED. Appellants’

Reply Briefing is due on or before January 26, 2022.




                                                                   Electronically signed by:
                                                                      Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                      December 21 2021